DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2. 	Applicant’s arguments, filed on 10/21/2021, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Marinier et al. (Publication No. US 2017/0048736). 



Claim Rejections - 35 USC § 103
3. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

5. 	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6. 	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


7. 	Claim(s) 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (Publication No. US 2019/0229980) and further in view of Marinier et al. (Publication No. US 2017/0048736). 
	Regarding claim 7. (Currently Amended) Han teaches a terminal communicating with a base station apparatus in a first (Han, the Abstract), the terminal comprising: 
 	a receiver that receives a Radio Resource Control (RRC) connection reconfiguration message including information of a Radio Link Monitoring (RLM) reference signal relating to at least one of the first cell and the second cell (Han, pp [48]-[49]). 
 	Han does not teach “reset of a counter N310 and N311” in the context of “reset of a counter N310 indicating reception of an Out of Sync (OOS) for starting the detection timer and reset of a counter N311 indicating reception of In Sync (IS) for stopping the detection timer in at least one of the first cell and the second cell based on the RRC connection reconfiguration message”. 
	Marinier teaches “reset of a counter N310 and N311” in the context of “reset of a counter N310 indicating reception of an Out of Sync (OOS) for starting the detection timer and reset of a counter N311 indicating reception of In Sync (IS) for stopping the detection timer in at least one of the first cell and the second cell based on the RRC connection reconfiguration message” (Marinier, Figures 4, 5A-5B, pp [41], [49]). 
	Therefore, it would have been obvious to a person of ordinary skill in the art before the affective filing date of the claimed invention was made to modify Han by incorporating teachings of Marinier, i.e., methods and apparatus for monitoring for a radio link failure in a long term evolution-advanced (LTE-A) system operated with carrier aggregation, wherein the methods provide monitoring of link information of out-of-sync indications N310, in-sync indications N311 from aggregating carriers thus providing prompt detection of physical layer problems that have occurred in order to control a recovery timer T310 and also to reset the counters N310 and N311 according, therefore making improvement on achievable throughput and coverage for the radio access systems of aggregation carriers and support of flexible bandwidth arrangement feature to motivate and allow on downlink and uplink transmission bandwidths of exceeding 20 MHz in LTE system. 
 	Regarding claim 9. (Previously Presented) Han teaches a radio communication method for a terminal communicating with a base station apparatus in a first cell and in a second cell by using carrier aggregation (Han, the Abstract), the radio communication method comprising: 
 	receiving a Radio Resource Control (RRC) connection reconfiguration message including information of a Radio Link (Han, pp [48]-[49]).  
 	Han does not teach “reset of a counter N310 and N311” in the context of “reset of a counter N310 indicating reception of an Out of Sync (OOS) for starting the detection timer and reset of a counter N311 indicating reception of In Sync (IS) for stopping the detection timer in at least one of the first cell and the second cell based on the RRC connection reconfiguration message”. 
	Marinier teaches “reset of a counter N310 and N311” in the context of “reset of a counter N310 indicating reception of an Out of Sync (OOS) for starting the detection timer and reset of a counter N311 indicating reception of In Sync (IS) for stopping the detection timer in at least one of the first cell and the second cell based on the RRC connection reconfiguration message” (Marinier, Figures 4, 5A-5B, pp [41], [49]). 
	Therefore, it would have been obvious to a person of ordinary skill in the art before the affective filing date of the claimed invention was made to modify Han by incorporating teachings of Marinier, i.e., methods and apparatus for monitoring for a radio link failure in a long term evolution-advanced (LTE-A) system operated with carrier aggregation, 
 	Regarding claim 8. (Currently Amended) Han, as modified by Marinier, teaches the terminal according to claim 7, wherein when the RRC connection reconfiguration message includes information about whether or not to stop the detection timer T310, the processor stops the detection timer T310 (Marinier, Figures 4, 5A-5B, pp [41], [49]).
 	Regarding claim 10. (Previously Presented) Han, as modified by Marinier, teaches the radio communication method according to claim 9, wherein when the RRC connection reconfiguration message includes information about whether or not to stop the detection timer T310, the terminal stops the detection timer T310 (Marinier, Figures 4, 5A-5B, pp [41], [49]).

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUY C HO whose telephone number is (571)270-1108.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATHY WANG-HURST can be reached on (571)270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the 






/HUY C HO/Primary Examiner, Art Unit 2644